Title: To Thomas Jefferson from Abner B. Hunt, 4 August 1820
From: Hunt, Abner B.
To: Jefferson, Thomas


Revd and D– Sir
Lebanon Warren County Ohio
Agt 4th 1820
It will no daut some what surprise you when you cast your Eyes below and be hold their a strong signature, but as surprising as it may be your goodness will not suffer you to cast it off without at least a slight reflection, particularly when you learn its contents.Knowing it is the characteristic of great men not to be indifferent to the wants and necessity of those of an inferior grade, it is therefore most aged Sir, I thus attempt to intrude these lines upon you, to give you a short discription of the person who has assumed the liberty to address you. I will informe you I am a young man in low and indigent circumstances, who has been unfortunate in business and on whom the oppression of the times has borne with great severity. My Father is an old man and has a large family to support and consiquently is not able to releave my necessities, I have been advised my freinds to acquire an knowledge of the Law and have commenced the study, I therefore ask your charity for a small assistance in the way of furnishing me with a few Law books and that only, could your goodness procure for me and forward on to Cincinnati a small library of this discription of books, I trust I should feel ever greatfull, and I while you are sleeping in the Covering of the earth may reap the benefit of your kindness and think of those that once lived.I must inform you my Father was three years in  our revolutionary strugle and happy I am to say that ancient days record his services and not withstanding he has received no pensionit was then he  saw the immortal Jefferson and it was from him in my younger days I have learned in part your charactor—should I attempt to enumerate the various functions you have been called to discharge in the counsils of this mighty nation you might think I   at flatterg but Sir—I cannot think of closing this without at least that I have some small knowledge of your charactor. I have beheld you legislating in states minester to foreign courts and also in the counsels of this great Nation, and to whom we are for ever bound for our indissoluble and hallowed constitution upon which our great national superstructure is founded. and now you in your declining years can repose in peace and tranquility and behold the groing greatness of this vast and immesureable Empire, of which you have been so conspicuously instrumental in forming. you have now my aged Sir, almost terminated your mortal Existance to leave this stage of tumult and take your flight to celestial region their to receive the reward due to the virtuous where you will meet your Brother the once mortal but now immortal Washington who their awaits your arrival then no more will the person of Jefferson be seen  or his voice heared. then memory alone will recount to us his mighty deeds and the latest posterity of the american people will be proud to mention his name as there countryDear Sir In the hight Esteem and Regard I shall ever remain yoursAbner B. Hunt